Title: From Benjamin Franklin to Richard Bache, 6 April 1773
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
London, April 6. 1773.
The Bearer Mr. Robert Hare visits Philadelphia with a View of establishing himself there or at New York in the Porter-brewing Business. He bears an excellent Character among his Friends here as a very honest, ingenious, amiable Man. I therefore recommend him warmly to your Civilities; and doubt not but you will give him the best Advice and Information in your Power. My Love to Benny-boy. I am ever Your affectionate Father
B Franklin
Mr Bacheper Loxley
